 4:20-cv-03049-RGK-PRSE Doc # 31 Filed: 12/08/20 Page 1 of 1 - Page ID # 133




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ELEAZAR GARCIA,

                      Plaintiff,                                  4:20CV3049

        vs.
                                                              MEMORANDUM
DAVID W. COOMBS, JR., Special Deputy                           AND ORDER
U.S. Marshal, in his individual capacity;
JACOB P. BETSWORTH, Special Deputy
U.S. Marshal, in his individual capacity; and
JEFF DAVIS, Sarpy County Sheriff, in his
individual capacity,

                      Defendants.


        Plaintiff has filed a Motion to Appoint Counsel (Filing 30). The court cannot
routinely appoint counsel in civil cases. In Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996),
the Eighth Circuit Court of Appeals explained that “[i]ndigent civil litigants do not have a
constitutional or statutory right to appointed counsel. . . . The trial court has broad
discretion to decide whether both the plaintiff and the court will benefit from the
appointment of counsel . . . .” Id. (quotation and citation omitted). No such benefit is
apparent at this time. Thus, the request for the appointment of counsel will be denied
without prejudice.

      IT IS ORDERED that Plaintiff’s Motion to Appoint Counsel (Filing 30) is denied
without prejudice.

       DATED this 8th day of December, 2020.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
